Citation Nr: 1733365	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  12-28 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right hip disability to include as secondary to the Veteran's service-connected bilateral pes planus.

2.  Entitlement to service connection for a right knee disability to include as secondary to the Veteran's service connected bilateral pes planus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Army from August 1962 to August 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Board notes the Veterans Law Judge (VLJ) who conducted a hearing in the Veteran's case in March 2014 is no longer with the Board.  In May 2017, the Board informed the Veteran that the VLJ was no longer with the Board and asked the Veteran if he wanted a new hearing.  The Veteran responded in June 2017 that he did not want another hearing.

The Board remanded the case in September 2014 for additional development.


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran's right knee disability was aggravated by a service-connected disability.  

2.  The preponderance of the evidence reflects that the Veteran's right hip disability was aggravated by a service-connected disability.  





CONCLUSIONS OF LAW

1.  The Veteran's right knee disability was aggravated by his service-connected pes planus.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016). 

2.  The Veteran's right hip disability was aggravated by his bilateral pes planus.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disability or injury.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

To establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).   

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Right Knee Disability

The Veteran had a right knee injury in-service.  The Veteran's October 1963 service treatment records (STRs) document that the Veteran was treated for a right knee injury that he received after jumping over racks.  The Veteran was given an elastic bandage.  However, no knee problems were noted on the Veteran's June 1965 separation examination. 

At the Veteran's March 2014 Board hearing, he testified that when he left the service he saw a private doctor about his diabetes and also discussed his knee problems.  The Veteran indicated this doctor's visit was around 1966, and he told the doctor he had trouble getting out of bed because of his knee and hip pain.  These earlier medical records are not part of the Veteran's claims file.  Nevertheless, the Veteran stated at his hearing that he has had right knee pain since service.  The Veteran said he did not seek treatment until recently because he did not know that he could seek treatment earlier.  At the hearing, the Veteran also stated that after service he worked at an aerospace company where he had to do a lot of walking and carried heavy parts.  The Veteran stated his knee pain worsened with this job. 

The Veteran's VA treatment records and private treatment records document the Veteran's continued complaints about his right knee pain.  In an opinion from his private doctor in May 2011, the doctor noted that the Veteran had a long history of posterial tibial tendon dysfunction and degenerative joint disease that occurred during the military.  In another private opinion from May 2011, the Veteran's doctor noted the Veteran's bilateral pes planus affected his gait and caused a muscle imbalance in his back.  

The Veteran received a VA examination in March 2012.  The VA examiner reviewed the Veteran's records, including the May 2011 opinions for the Veteran's private doctors.  The VA examiner concluded the Veteran's right knee degenerative joint disease was not caused by or aggravated by his flat feet but no rationale was provided, rendering the opinion inadequate.  

The Veteran's next VA examination was in February 2013.  The examiner stated, "[t]he patient has right knee DJD that began to become symptomatic after his military career.  I feel it is certainly aggravated by the gait change due to his foot trouble, but not caused by the same."    The VA examiner stated the Veteran's "altered gait need would aggravate and maybe even hasten the downhill slope of the knee."  This opinion provides highly probative evidence in support of the aggravation prong of the Veteran's claim.  

The Veteran's most recent VA examination was in February 2015.  The VA examiner noted that the Veteran's private doctors never stated that his right knee issues were due to his foot problems, and though arthritis was shown, there was no opinion stating his arthritis was caused by his feet.  The VA examiner opined that he could not say that the Veteran's knee condition was due to or aggravated by the Veteran's foot condition without resorting to speculation.  The VA examiner stated that the Veteran's condition was "most likely genetic and or from past non-svc [non-service connected] activity."

With regard to secondary service connection, the Board finds the adequate medical evidence of record presents varying views on how the Veteran's pes planus affects his right knee disability.  The Board notes the Veteran's private opinions and the VA opinions do not definitively state the Veteran's pes planus caused his right knee arthritis.  However, the opinions concerning aggravation vary.  The Veteran's private doctors and the February 2013 VA examiner found that the Veteran's right knee was aggravated by his pes planus.  The February 2015 VA examiner concluded he could not say the Veteran's right knee was aggravated by his pes planus without resorting to mere speculation, which renders that portion of his opinion inadequate.  

In this case, the findings of the February 2013 VA examiner regarding whether the Veteran's right knee disability is aggravated by his service-connected pes planus to be the most probative.  The Board finds that the preponderance of the probative evidence of record is in favor of the claim of service connection for a right knee disability.  Service connection for a right knee disability is granted.  

B.  Right Hip Disability 

There is no evidence in the Veteran's STRs that the Veteran had an injury to his right hip while in service.  The Veteran's June 1965 separation examination does not note any right hip symptoms or diagnoses.  

The Veteran's right hip disability is documented in his private treatment records.  In a May 2011 opinion the Veteran's private doctor opined the Veteran's tibial tendon dysfunction and degenerative joint diseased caused his hip, leg, and back symptoms.  Additional private treatment records note the Veteran's gait was affected by his pes planus which caused pain in right lower back area. 

In March 2012 the Veteran also received a VA examination for his right hip.  The examiner noted the Veteran did not have a specific diagnosis and did not have degenerative arthritis.  The examiner concluded the Veteran did not have a right hip condition by history or examination.  The examiner found that the Veteran's pes planus was not causing his right hip symptoms.  

The Veteran received another VA examination in April 2013.  The examiner also concluded the Veteran's pes planus did not cause his right hip condition.  The examiner found the Veteran's file did not "support the theory of dysfunction in one joint causing dysfunction in another."  Furthermore, the VA examiner opined that the Veteran's right hip condition was not aggravated by his pes planus for the same reasons as it was not caused by pes planus. 

The VA examiner in February 2015 had a similar opinion about the Veteran's right hip disability as he did about the Veteran's right knee disability.  The VA examiner acknowledged that the Veteran had a mild form of arthritis in his hip and that his limp was due to his right foot and ankle conditions.  Nevertheless, the VA examiner concluded he could not say the Veteran's right hip condition was due to or worsened because of his pes planus without resorting to speculation.  As previously noted the VA examiner found the Veteran's disabilities were most likely due to genetics or past non-service connected activity.  

The Board also considers whether the Veteran's right hip is secondarily service connected to the Veteran's pes planus.  The Board notes the medical evidence of records does not support the Veteran's lay contentions that the Veteran's pes planus caused his right hip condition.  While the Board acknowledges the Veteran's lay statements about the pain in his right hip, the Veteran is not competent to provide a medical opinion.  

Likewise, the Board must also determine if the Veteran's pes planus aggravates his right hip disability.  The Board notes the private opinions from the Veteran stated the Veteran's pes planus affects the Veteran's gait which causes him to have pain in right lower lateral back area.  The Board finds these opinions competent and credible.  The March 2012 VA examination does not address aggravation so the Board assigns this opinion low probative weight.  The Board notes the April 2013 VA examination does address aggravation and provides an adequate rationale; the Board finds this opinion competent and credible.  As previously mentioned, the Board assigns the February 2015 VA examination low probative weight.  

The April 2013 opinion and the findings from the Veteran's private health care providers who noted an altered gait as a result of service-connected pes planus are of equal probative weight.  As the evidence is in relative equipoise the claim must be granted.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  Accordingly, the Board concludes the Veteran's right hip condition is secondarily service connected to the Veteran's service connected pes planus. 




ORDER

Service connection for right knee disability is granted subject to the laws and regulations governing the payment of monetary benefits.

Service connection for right hip disability is granted subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


